UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 411 Hackensack Avenue 07601 Hackensack, NJ (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (201)651-5140 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of Class Common Stock $0.01par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of Exchange Act. Check one: Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The aggregate market value of the common equity held by non-affiliates of the registrant as of June30, 2007 was approximately $28,794,656. The number of outstanding shares of the registrant’s common stock as of March20, 2008 was 104,243,082. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the definitive proxy statement for the 2008 Annual Meeting of stockholders are incorporated by reference into PartIII of this Form10-K. REGEN BIOLOGICS, INC. INDEX PARTI Item1. Business 3 Item1A. Risk Factors 20 Item2. Properties 34 Item3. Legal Proceedings 34 Item4. Submission of Matters to a Vote of Security Holders 34 PARTII Item5. Market For Registrant’s Common Equity, Related Stockholder Matters and Purchases of Equity Securities 35 Item6. Selected Financial Data 35 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item8. Financial Statements and Supplementary Data 46 Report of Independent Registered Public Accounting Firm, Ernst& Young LLP 46 Consolidated Balance Sheet as of December31, 2007 and 2006 47 Consolidated Statements of Operations for the Years Ended December31, 2007, 2006 and the Period from December21, 1989 (Inception) to December31, 2007 48 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) and SeriesA and SeriesC Redeemable Convertible Preferred Stock for the Period from December21, 1989 (Inception) to December31, 2007 49 Consolidated Statements of Cash Flows for the Years Ended December31, 2007, 2006 and the Period from December21, 1989 (Inception) to December31, 2007 55 Notes to Consolidated Financial Statements 56 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item9A(T). Controls and Procedures 79 Item9B. Other Information 80 PARTIII Item10. Directors, Executive Officers and Corporate Governance 80 Item11. Executive Compensation 80 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item13. Certain Relationships and Related Transactions and Director Independence 80 Item14. Principal Accountant Fees and Services 80 PARTIV 80 Item15. Exhibits and Financial Statement Schedules Signatures 84 2 Index PARTI Cautionary NoteRegarding Forward-Looking Statements Certain statements in this filing, which are not historical facts, are forward-looking statements under provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements involve risks and uncertainties. Such statements are based on the current expectations and beliefs of the management of ReGen and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements, including those discussed in Item1A. Risk Factors of this Form10-K. We wish to caution readers that the following important factors, among others, in some cases have affected, and in the future could affect our actual results and could cause our actual results in fiscal 2007 and beyond to differ materially from those expressed in any forward-looking statements made by us or on our behalf. Important factors that could cause actual results to differ materially include, but are not limited to, our ability to obtain U.S.Food and Drug Administration, or FDA, clearance of our 510(k) premarket notification, as more fully described below, or in the alternative, our ability to complete the premarket approval application, or PMA, filing and obtain FDA approval; our ability to obtain additional financing, our ability or the ability of our distribution partners to effectively market and sell our products; our ability to procure product components and effectively produce products for resale; our ability to control production quantities and inventory in order to avoid unanticipated costs such as outdated inventory; our ability to timely collect our accounts receivable; our ability to attract and retain key employees; our ability to timely develop new products and enhance existing products; the occurrence of certain operating hazards and uninsured risks, such as product recalls; our ability to protect proprietary information and to obtain necessary licenses on commercially reasonable terms; the impact of governmental regulations, changes in technology, marketing risks, and other unforeseen events that may impact our business; and our ability to adapt to economic, political and regulatory conditions affecting the healthcare industry. Item1.Business. References in this Report to “ReGen,” the “Company,” “we,” “us” and “our” refer to ReGen Biologics, Inc., unless the context otherwise requires. General We are a development stage orthopedic products company that develops, manufactures and markets innovative tissue growth and repair products for U.S.and global markets. Our proprietary collagen matrix technology includes applications in orthopedics, general surgery, spine, cardiovascular and drug delivery. Some of these applications are marketable currently while others are in various stages of development. The Company’s first approved product using its collagen matrix technology is the Menaflex™ collagen meniscus implant device (also known as the
